DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67, 70, 71 and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-51, 60, 61, 62, 66, 67 and 70-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a sensor and controller.  There is insufficient structure to provide the narrative functional effect of the mixing being configured to be activated in response to the ingestible materials being dispensed in the vessel.  Without a sensor for determining the ingestible materials being dispensed into the vessel, and a controller for activating the mixer in response to the sensor determination, the mixing is not capable to perform the recited functional limitation.
Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted a sensor and controller.  There is insufficient structure to provide the narrative functional effect of the mixing being configured to be activated in response to the motion of the apparatus.  Without a sensor for determining the motion of the apparatus, and a controller for activating the mixer in response to the sensor determination, the mixing is not capable to perform the recited functional limitation.
Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a sensor and controller.  There is insufficient structure to provide the narrative functional effect of the mixing being configured to be automatically activated in response to sensing motion of the apparatus.  Without a sensor for determining movement of the apparatus, and a controller for activating the mixer in response to the sensor determination, the mixing is not capable to perform the recited functional limitation.
Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a sensor and controller.  There is insufficient structure to provide the narrative functional effect of the mixing being configured to be activated in response to the detected motion of the apparatus.  Without a sensor for detecting the motion of the apparatus, and a controller for activating the mixer in response to the sensor determination, the mixing is not capable to perform the recited functional limitation.
Claim 60 recites the limitation “the vessel component” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is previously referred to as “a vessel” rather than vessel component which makes the limitation lacking sufficient antecedent basis.  Claims 61 and 62 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 60.
Claims 60-62 describe a method of using the handle or lever which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  See MPEP §2173.05(p)(II).
Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a sensor and controller.  There is insufficient structure to provide the narrative functional effect of the mixing being configured to be activated in response to the detected motion of the apparatus.  Without a sensor for detecting the motion of the apparatus, and a controller for activating the mixer in response to the sensor determination, the mixing is not capable to perform the recited functional limitation.
Claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a sensor and controller.  There is insufficient structure to provide the narrative functional effect of the mixing being configured to be automatically activated in response to sensing movement of the apparatus.  Without a sensor for determining movement of the apparatus, and a controller for activating the mixer in response to the sensor determination, the mixing is not capable to perform the recited functional limitation.  Claims 70-72 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 67.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 43, 44, 46, 48-59, 63, 64, 66, 67, 70 and 71 is/are rejected under 35 U.S.C. 103 as obvious over Lyons et al. (U.S. Patent Pub. No. 2018/0072553) in view of Jaiswal et al. (U.S. Patent Pub. No. 2018/0199584).
Regarding claim 43, Lyons et al. discloses a personal portable fluid dispensing apparatus (title; figure 2, reference #100) comprising:
a vessel (figures 2-4, reference #114); and
a dispenser in communication with the vessel (figures 2-4, 17, 18, reference #113), the dispenser comprising:
multiple wedge shaped receptacles (figures 17 and 18, reference #137) configured to retain two or more wedge-shaped packets that contain ingestible materials that can be selectively added to the vessel (figure 17 and 18, reference #101);
a striker configured to contact a packet in a wedge-shaped receptacle (figures 25-29, reference #141; [0199]; [0217]; [0221]; [0223]-[0229]) (it is noted that the limitation “striker” has not specified a particular shape or structure of the striker, only that it is a structure that is configured to contact a 
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  Furthermore, as evidenced by the produced reference sold to the public, the reference falls within the claimed dimensions (https://www.amazon.com/gp/product/B081QWDJ9D/ref=as_li_tl?ie=UTF8&camp=1789&creative=9325&creativeASIN=B081QWDJ9D&linkCode=as2&tag=mbr08-20&linkId=ecc6aff0a52e488e16fcf66e8c9031e8).  Alternatively, it would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Lyons et al. to have a height of about 8-15 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid (Lyons et al. [0161]) and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for producing a food product (title).  The reference teaches a mixer mounted as a separate component within the vessel (reference #190; [0103]).

Regarding claim 44, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses a base attached below the vessel (figure 4, reference #115; or alternatively, figure 2, reference #118).
Regarding claim 46, Lyons et al. . in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses all the limitations as set forth above.  The reference further discloses wherein the dispenser contains three receptacles (figures 17 and 18, reference #137; [0169])
Regarding claim 48, Lyons et al. . in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be activated in response to the ingestible materials being dispensed into the vessel (Jaiswal et al. [0043]; [0084]; [0128]; table 1).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claim 49, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be activated in response to motion of the apparatus (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
   Regarding claim 50, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be automatically activated in response to sensing movement of the apparatus (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of 
Regarding claim 51, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be activated in response to a detected motion of the apparatus (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claim 52, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein one or more operation parameters of the apparatus can be manipulated manually or remotely ([0013]-[0015]; [0020]-[0024]; [0162]-[0166]).
Regarding claim 53, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein one or more operation parameters include temperature of fluid within the vessel, addition of one or more ingestible materials to the vessel, outputs to a user of the apparatus, exposure of contents to ultraviolet light for sterilization, backlighting of contents with variable color and/or brightness, addition of a secondary fluid, blending of 
Regarding claim 54, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein a base and the vessel of the apparatus are releasably affixed (figure 4, reference #115; or alternatively, figure 2, reference #118).
Regarding claim 55, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the apparatus comprises a battery ([0169]; [0177]) and a processor ([0063]; [0069]; [0085]).
Regarding claim 56, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the apparatus and an associated application assess one or more use parameters, user stored demographics, stored user preferences, user location, motion impact to the apparatus, orientation, pressure, and direction of the apparatus, accelerometer reading, strain gauge reading, thermistor reading and optimal hydration based on body weight, exercise, and ambient temperature ([0013]-[0015]; [0020]; [0162]-[0166]).
Regarding claim 57, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein one or more use parameters include: levels of fluid contained in the apparatus; amount of ingestible materials contained in the apparatus; type of ingestible materials contained in the apparatus; temperature of fluid contained in the apparatus; power supply levels of the apparatus; location of available proximate fluid supplies; record of user consumption and type of fluid and ingestible materials; and schedule of user consumption of fluid and ingestible materials ([0013]-[0015]; [0020]-[0024]; [0041]; [0162]-[0166]).
Regarding claim 58, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the apparatus comprises a handle or lever (figures 27 and 28, reference #147 and 152; [0228]-[0229]).
Regarding claim 59, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the handle or lever is mechanically connected to the striker (figures 27 and 28, reference #147 and 152 mechanically connected to striker reference #141; [0228]-[0229]).
Regarding claim 63, Lyons et al. discloses a personal portable fluid dispensing apparatus (title; figure 2, reference #100) comprising:
a vessel (figures 2-4, reference #114); and
a dispenser in communication with the vessel (figures 2-4, 17, 18, reference #113), the dispenser comprising:
one or more receptacles (figures 17 and 18, reference #137) configured to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (figure 17 and 18, reference #101);
a striker configured to contact a packet in a receptacle (figures 25-29, reference #141; [0199]; [0217]; [0221]; [0223]-[0229]) (it is noted that the limitation “striker” has not specified a particular shape or structure of the striker, only that it is a structure that is configured to contact a packet; and as such, reference #141 reads on the limitation because it is a structure that axially contacts the receptacle to provide pressure to release the contents into the vessel);
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  Furthermore, as evidenced by the produced reference sold to the public, the reference falls within the claimed dimensions (https://www.amazon.com/gp/product/B081QWDJ9D/ref=as_li_tl?ie=UTF8&camp=1789&creative=9325&creativeASIN=B081QWDJ9D&linkCode=as2&tag=mbr08-20&linkId=ecc6aff0a52e488e16fcf66e8c9031e8).  Alternatively, it would have been obvious to having 
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for producing a food product (title).  The reference teaches a mixer mounted as a separate component within the vessel (reference #190; [0103]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Lyons et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.  
Regarding claim 64, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified discloses the apparatus of claim 62, further comprising a base attached below the vessel (figure 4, reference #115; or alternatively, figure 2, reference #118).
 Regarding claim 66, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be activated in response to a detected motion of the apparatus (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claims 67, Lyons et al. discloses a personal portable fluid dispensing apparatus (title; figure 2, reference #100) comprising:
a vessel (figures 2-4, reference #114);
lever rotatably and mechanically coupled to the vessel (figures 27 and 28, reference #147, 152 and 153 (reference #153 is part of lever and is rotatably coupled to vessel); [0228]-[0229])
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  Furthermore, as evidenced by the produced reference sold to the public, the reference falls within the claimed dimensions (https://www.amazon.com/gp/product/B081QWDJ9D/ref=as_li_tl?ie=UTF8&camp=1789&creative=9325&creativeASIN=B081QWDJ9D&linkCode=as2&tag=mbr08-
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for producing a food product (title).  The reference teaches a mixer that is capable to be automatically activated in response to sensing movement of the apparatus and mounted as a separate component within the vessel (reference #190; [0043]; [0084]; [0128]; [0103]; table 1 (presence of material in vessel indicates movement of dispenser which is considered a sensed movement of vessel since the dispenser is an element of the vessel; as well as user activation is a sensed movement of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Lyons et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.
Regarding claim 70, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses a dispenser in communication with the vessel (figures 2-4, 17, 18, reference #113), the dispenser comprising: one or more receptacles (figures 17 and 18, reference #137) configured to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (figure 17 and 18, reference #101).
Regarding claim 71, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses a base attached below to the vessel (figure 4, reference #115; or alternatively, figure 2, reference #118).
Claims 63, 66, 67, 70 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak (U.S. Patent No. 9,975,684) in view of Jaiswal et al.
Regarding claims 63 and 66, Dvorak discloses a personal portable fluid dispensing apparatus (abstract) comprising:
a vessel (reference #407); and

While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  It would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Dvorak to have a height of about 8-15 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for dispensing and producing a food product (title; abstract).  The reference teaches a mixer that is capable to be activated in response to a detected motion of the apparatus and mounted as a separate component within the vessel (reference #190; [0043]; [0084]; [0128]; [0103]; table 1 (presence of material in vessel indicates movement of dispenser which is considered a detected movement of vessel since the dispenser is an element of the vessel; as well as user activation is a detected movement of the apparatus)).  It is noted that the limitation is 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Dvorak.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for dispensing and producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.
Regarding claim 67, Dvorak discloses a personal portable fluid dispensing apparatus (abstract) comprising:
a vessel (reference #407); and
a lever rotatably and mechanically coupled to the vessel (reference #401a and 410).
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  It would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Dvorak to have a height of 3-6 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid and because 
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for dispensing and producing a food product (title; abstract).  The reference teaches a mixer that is capable to be automatically activated in response to sensing movement of the apparatus and mounted as a separate component within the vessel (reference #190; [0043]; [0084]; [0128]; [0103]; table 1 (presence of material in vessel indicates movement of dispenser which is considered a sensed movement of vessel since the dispenser is an element of the vessel; as well as user activation is a sensed movement of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.

Regarding claim 70, Dvorak in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses a dispenser in communication with the vessel (reference #400), the dispenser comprising one or more receptacles capable to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (reference #415).
Regarding claim 72, Dvorak in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses a striker capable to pierce through one or more packets, wherein the lever is mechanically connected to the striker to active the striker (reference #401a, 410 and 416; column 16, lines 12-26; column 17, lines 48-64).
Claims 43, 48-51 and 58-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak in view of Lyons et al. and Jaiswal et al.
 Regarding claim 43, Dvorak discloses a personal portable fluid dispensing apparatus (abstract) comprising:
a vessel (reference #407); and
a dispenser (reference #400), comprising one or more receptacles capable to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (reference #415; column 17, lines 42-47); a striker (reference #410 and 416).
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable 
While the reference only discloses a single receptacle, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an additional receptacle so that more than one additive may be mixed into the water in the vessel to produce multiple types of beverages (column 18, lines 18-54), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
However, the reference does not disclose receptacle having the specific wedge shape.  It is well known in the art that the receptacle can have a variety of shape of configurations, including wedge-shaped and circular (as evidenced by Lyons et al. figure 17, reference #137 and figure 48B).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify dispenser of Dvorak to include a variety of receptacle shapes, as taught by Lyons et al.  An ordinary skilled artisan at 
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for dispensing and producing a food product (title; abstract).  The reference teaches a mounted as a separate component within the vessel (reference #190; [0043]; [0084]; [0128]; [0103]; table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Dvorak.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for dispensing and producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.
Regarding claim 48, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be activated in response to the ingestible materials being dispensed into the vessel (Jaiswal et al. [0043]; [0084]; [0128]; table 1).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural 
Regarding claim 49, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be activated in response to motion of the apparatus (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
   Regarding claim 50, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be automatically activated in response to sensing movement of the apparatus (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an 
Regarding claim 51, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be activated in response to a detected motion of the apparatus (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claim 58, Dvorak in view of Lyons et al. and Jaiswal discloses all the limitations as set forth above.  The reference as modified further discloses wherein the apparatus comprises a handle or lever (reference #401a and 410).
Regarding claim 59, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the handle or lever is mechanically connected to the striker (reference #401a, 410 and 416).
Regarding claim 60, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the handle or lever is rotated downward to dispense the ingestible material into the vessel component (reference #401a, 410 and 416; column 16, lines 12-26; column 17, lines 48-64).
Regarding claim 61, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein rotation of the handle or lever results in piercing a lidding material that seals the ingestible materials (reference #401a, 410 and 416; column 16, lines 12-26; column 17, lines 48-64).
Regarding claim 62, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the handle or lever is rotated in an opposite direction to blend the ingestible material and the fluid container in the vessel (reference #401a, 410 and 416 (capable to be rotated back up in opposite direction and materials are capable to be blended in vessel); column 16, lines 12-26).
Claims 43, 44, 46, 48-51 and 58-64, 66, 67 and 70-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (U.S. Patent Pub. No. 2009/0120815) in view of Jaiswal et al.
Regarding claim 43, Mitchell discloses a personal portable fluid dispensing apparatus (abstract; figure 1) comprising:
a vessel (figures 1 and 3, reference #12); and
a dispenser in communication with the vessel (figures 1-3, reference #10), the dispenser comprising:
multiple wedge shaped receptacles configured to retain two or more wedge-shaped packets that contain ingestible materials that can be selectively added to the vessel (figures 2a and 2c, reference #42);

While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  It would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Mitchell to have a height of about 8-15 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for dispensing and producing a food product (title; abstract).  The reference teaches a mounted as a separate component within the vessel (reference #190; [0043]; [0084]; [0128]; [0103]; table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Mitchell.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for dispensing and producing a food product.  One of ordinary skill in the art would be motivated to provide 
Regarding claims 44 and 64, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a base attached below to the vessel (figure 1, bottom surface of reference #12 is a base to walls of vessel 12).
Regarding claim 46, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the dispenser contains three receptacles (figures 2A and 2C, reference #42).
Regarding claims 48-51, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a mixer that is capable to be activated as recited (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claim 58, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a handle or a lever (figures 2 and 3, reference #46).
Regarding claim 59, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the handle is mechanically connected to the striker (figures 2 and 3, reference #46 connected to striker reference #49).
Regarding claim 60, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the handle or lever is rotated downward to dispense the ingestible material into the vessel (figure 3B, with arrow indicating rotation down of reference #46).
Regarding claim 61, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein rotation of the handle or lever results in piercing a lidding material that seals the ingestible materials (see figures 3A and 3B, reference #26; [0053]).
Regarding claim 62, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the handle or lever is rotated in an opposite direction to blend the ingestible materials and the fluid contained in the vessel (see figures 3A and 3B, reference #46 is rotated back to original position as ingestible materials are blended into fluid in vessel).
Regarding claim 63, Mitchell discloses a personal portable fluid dispensing apparatus (abstract; figure 1) comprising:
a vessel (figures 1 and 3, reference #12); and
a dispenser in communication with the vessel (figures 1-3, reference #10), the dispenser comprising:
one or more receptacles configured to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (figures 2a and 2c, reference #16, 42 and 44);
a striker configured to contact a packet in a receptacle (figures 2c, 3A and 3B, reference #49);
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable 
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for dispensing and producing a food product (title; abstract).  The reference teaches a mounted as a separate component within the vessel (reference #190; [0043]; [0084]; [0128]; [0103]; table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Mitchell.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for dispensing and producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.

Regarding claim 66, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a mixer that is capable to be activated as recited (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claim 67, Mitchell discloses a personal portable fluid dispensing apparatus (abstract; figure 1) comprising:
a vessel (figures 1 and 3, reference #12); and
a striker configured to contact a packet in a receptacle (figures 2c, 3A and 3B, reference #49);
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  It would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Mitchell to have a height of 3-6 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid and because since such a modification would have involved a mere change in the size (or dimension) of a component.  
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for dispensing and producing a food product (title; abstract).  The reference teaches a mixer that is capable to be automatically activated in response to sensing movement of the apparatus and mounted as a separate component within the vessel (reference #190; [0043]; [0084]; [0128]; [0103]; table 1 (presence of material in vessel indicates movement of dispenser which is considered a sensed movement of vessel since the dispenser is an element of the vessel; as well as user activation is a sensed movement of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Mitchell.  One of ordinary skill in the art would 
Regarding claim 70, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a dispenser in communication with the vessel (figures 1-3, reference #10), the dispenser comprising one or more receptacles configured to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (figures 2a and 2c, reference #16, 42 and 44).
Regarding claim 71, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a base attached below the vessel (figure 1, bottom surface of reference #12 is base to walls of vessel 12).
Regarding claim 72, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a striker capable to pierce through one or more packets, wherein the lever is mechanically connected to the striker to active the striker (see figures 3A and 3B, reference #26; [0053]).
Claim 67, 70 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliano (U.S. Patent Pub. No. 2018/0086519).
Regarding claim 67, Giuliano discloses a personal portable fluid dispensing apparatus (abstract; figures 1 and 2, reference #1) comprising:
a vessel (figure 2, reference #3); and
a mixer that is capable to be automatically activated in response to sensing movement of the apparatus and mounted as a separate component within the vessel (reference #11 automatically activated upon pushing on actuator 51 which is a movement of apparatus; [0060]; [0062]; [0129]).  It is 
a lever rotatably and mechanically coupled to the vessel (reference #35; [0070] (reference #35 has threads for rotatably and mechanically coupling to vessel and having lever portion 57 for holding and releasing mixer 11).
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld bottle, and it is known in the art that a portable handheld bottle falls within the claimed dimensions.  It would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Giuliano to have a height of 3-6 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 70, Giuliano discloses a dispenser in communication with the vessel (reference #45; [0052]; [0061]), the dispenser comprising: one or more receptacles (reference #9) capable to retain one or more packets that contain ingestible materials that can be selectively added to the vessel component ([0048]; [0052]).
Regarding claim 71, Giuliano discloses a base attached below to the vessel (reference #5; [0047]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 43-72 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774